Talmadge, J.
(concurring) — I agree with the majority’s disposition of this case principally because Pierce County is collaterally estopped from preventing Noble Manor’s construction in accordance with Pierce County’s former zoning code by its failure to appeal from the decision of the Hearing Examiner lifting the "red-tag” on Noble Manor’s property. The Hearing Examiner’s now-final decision allowing development of the property in accordance with Pierce County’s former zoning ordinance in effect before the enactment of the interim zoning ordinance has preclusive effect. Shoemaker v. City of Bremerton, 109 Wn.2d 504, 745 P.2d 858 (1987).
Additionally, a careful reading of the applicable statute supports the majority’s interpretation. RCW 58.17.033 provides:
(1) A proposed division of land, as defined in RCW 58.17.020, shall be considered under the subdivision or short subdivision ordinance, and zoning or other land use control ordinances, in effect on the land at the time a fully completed application for preliminary plat approval of the subdivision, or short plat approval of the short subdivision, has been submitted to the appropriate county, city, or town official.
(Emphasis added.) The final legislative report to SSB 5519, which became RCW 58.17.033, referenced West Main Assocs. v. City of Bellevue, 106 Wn.2d 47, 720 P.2d 782 (1986), our principal case on the vesting doctrine. There can be little question the Legislature knew it was creating vested rights when it enacted the statute.
Here, when Noble Manor applied for its short plat, the zoning ordinance in place permitted three duplex houses on lots of 13,500 square feet. Noble Manor was therefore entitled to build three duplex houses on its property, despite the subsequent change in zoning.
RCW 58.17.033 expands the vested rights doctrine, a *287rule already acknowledged to be a minority rule in the United States, West Main Assocs., 106 Wn.2d 47, and creates substantial public policy issues in land use law relating to the vesting of rights. In Erickson & Assocs., Inc. v. McLerran, 123 Wn.2d 864, 872 P.2d 1090 (1994), we declined to expand application of the vested rights doctrine to master use permits, stating at 873-74:
Development interests and due process rights protected by the vested rights doctrine come at a cost to the public interest. The practical effect of recognizing a vested right is to sanction the creation of a new nonconforming use. A proposed development which does not conform to newly adopted laws is, by definition, inimical to the public interest embodied in those laws. If a vested right is too easily granted, the public interest is subverted.
The unlimited temporal scope of RCW 58.17.033 creates public policy concerns. Whereas subdivision approvals under RCW 58.17.170 last for only five years, no similar sunset provision for short plats appears in RCW 58.17.033. Absent such a sunset provision, RCW 58.17.033 vests Noble Manor’s right to build four duplexes.10
However, a right to use land that vests in perpetuity may cause intractable planning problems. Polyglot development of small plats, creating a patchwork quilt of legal, nonconforming uses, is antithetical to sound land use planning. Moreover, the rules and procedures governing short plats exacerbate the problem. For instance, short plat approvals typically do not require public hearings. See, e.g., King County Code, ch. 19.26; Pierce County Code ch. 16.12; Snohomish County Code, Title 20. Moreover, short plats, as minor land use decisions, are categorically *288exempt from threshold determinations and environmental impact statement requirements under the State Environmental Policy Act (SEPA). WAC 197-1 1-800(6)(a). On the other hand, if a party proceeds with a traditional subdivision of the property pursuant to RCW 58.17.070, a public hearing process is required and SEPA applies as well. Thus, RCW 58.17.033 creates a process without appropriate public involvement that will lead to a patchwork land use picture in communities across Washington.
These policy issues are for the Legislature to address, however, should it be so inclined. Elementary considerations of separation of powers, respect for the coordinate branches of government, and judicial restraint counsel against our disturbing legislation plain on its face, regardless of public policy misgivings we may have with the statute. In summary, the statute says what it says, and the Court must enforce its plain meaning. If the statute produces unintended or imprudent consequences, the Legislature must amend it.

The majority attempts to cure the statute’s lack of a sunset provision by creating out of whole judicial cloth the following rule: the only rights that vest at the time of the short plat application under RCW 58.17.033 are the uses disclosed on the application. Majority op. at 283. The statute does not say as much, and there is no compelling logic for implying such a rule. The applicant need say nothing at all in the application about the intended use of the property after the short plat is granted. It is not this court’s place to write laws for the